                              UNITED STATES DISTRICT COURT
                                 DISTRICT OFSOUTH DAKOTA
                                      SOUTHERN DIVISION




DEAN ALLEN COCHRUN,                              *               CIV 19-4113
                                             .   *       ■

               Petitioner,

       vs.                                       *                       ORDER
                                       ' ■       *

BRENT FLUKE and
THE ATTORNEY GENERAL OF THE
STATE OF SOUTH DAKOTA,                               ■       ■




               Respondents.                      *




       Petitioner Dean Allen Cochmn,an inmate at the Mike Durfee State Penitentiary, has applied
for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Magistrate Judge issued a Report and
Recommendation recommending that the Petition be dismissed for failure to state a claim upon
which federal habeas relief may be granted. Petitioner filed objections to the Report and
Recommendation.

       The Court has conducted a de novo review of Petitioner's case before this Court, including
Petitioner's various Objections to the Report and Recommendation, and adopts the Report and
Recommendation. The short answer to this case is that the state court Order Terminating Petitioner's
parental rights to TC has never been appealed; the federal courts in any event have no jurisdiction
over a child custody case such as this; and further there is no grant from the Eighth Circuit Court of
Appeals for a successive petition. Any of these bases are grounds for dismissing this meritless
lawsuit.                                                                                          •

       In addition, the Court finds that Petitioner has failed to make a substantial showing of the
denial ofa constitutional right and therefore a certificate of appealability will not issue. Accordingly,

       IT IS ORDERED:


        1.      That the Petitioner's Objections(Doc.7,13)are DENIED,and the Magistrate
                Judge's Report and Recommendation(Doc. 5)is ADOPTED.
    2.      ThatPetitioner's Application for Writ ofHabeas Corpus(Doc. 1)is DENIED
            with prejudice.

    3.      Thatthe Motion for Recusal ofJudge Lawrence L. Piersol is denied,no good
            cause having been shown.

    4.      That any other randomly raised motions in these pleadings are denied.

    5.      That Petitioner's Motion for Leave to Appear In Forma Fauperis, Doc. 2.
            Motion to Appoint Counsel, Doc. 9, and Motion for Discovery and
            Subpoena, Doc. 10, are DENIED as moot.

    6.      That a Certificate of Appealability shall not issue.

     Dated this      day of November,2019.

                                                  BY THE COURT:




                                                    awrence L. Piersol
                                                   United States District Judge
ATTEST:                                                                      i
MATTHEW W.THELEN,CLERK
